Title: To Benjamin Franklin from John Rucker, 11 February 1782
From: Rucker, John
To: Franklin, Benjamin


Sir
L’Orient Febr. 11th. 1782.
In the Absence of Mr. Nesbitt, who is gone to Nantes on some business, I have the honor to acknowledge the Receipt of Your Excellency’s Letter of the 6th. instt:— In Answer am to acquaint You, that there are no American Vessels whatsoever here at present, nor are there any immediately expected—
The Aliance sailed on Saturday last in Company with Capt. Angus. I have the honor to remain with the greatest Regard Sir Your most Obedt. humbl. Servt. By pro: of Mr. Jont. Nesbitt
John Rucker
His Excellency Benj: Franklin Passy—
  
Addressed: his Excellency Benjamin / Franklin / Passy—près Paris
Notation: J. Rucker 11. Feby. 1782.
